Citation Nr: 0603312	
Decision Date: 02/06/06    Archive Date: 02/15/06	

DOCKET NO.  04-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for spondylosis with 
chronic lumbar pain. 

2.  Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from December 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
December 2004 at which time it was remanded for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for equitable disposition 
of the claims.  

2.  Any current spondylosis with chronic lumbar pain is not 
the result of a disease or injury sustained in service. 

3.  The competent medical evidence does not show that the 
veteran has residuals of spinal meningitis.  


CONCLUSIONS OF LAW

1.  Spondylosis with chronic lumbar pain was not incurred in 
nor aggravated by active service, and the incurrence or 
aggravation of arthritis of the back during active service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  The veteran does not have residuals of spinal meningitis 
that were incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in the 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the veteran provide any evidence in his 
possession that pertains to the claim. 

The Board finds that VA has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 2003 rating decision, the October 2003 statement of the 
case, and an August 2005 supplemental statement of the case, 
the veteran has been given notice of the evidence necessary 
to substantiate his claims for service connection.  

Further, in communications dated as recently as April 2005, 
the veteran was advised of the types of evidence necessary to 
substantiate his claims for service connection.  In those 
communications he was advised of what evidence he was 
responsible for submitting, and what evidence VA would 
undertake to obtain.  The undersigned notes that in December 
2004 the case was remanded by the Board for additional 
development, to include ensuring compliance with the VCAA.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or, 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. 107-330, Section 401, 116 Stat. 2820, 
2832) (providing that 'in making the determinations under 
[Section 7261(a)] the Court shall...take due account of the 
rule of prejudicial error')."  Id. at 121.

The record reflects that through a September 2001 letter, 
prior to the initial adjudication of the claim in April 2003, 
the veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded VA examination and 
review of his medical records.  Indeed, pursuant to a remand 
by the Board for further development, the entire claims 
folder was reviewed by a VA physician in July 2005.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
its implementing regulations.  The Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran in the development of his claims, and further delay 
of appellate review at this time would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of the 
evidence supporting the results in a particular case; such 
actions that would result in unnecessarily imposing 
additional burdens on VA without any benefit flowing to the 
veteran are to be avoided).  See also Mayfield v. Nicholson, 
19 Vet. App. 102 (2005).  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  

Where a veteran served for at least ninety (90) days during a 
period of war and manifests degenerative joint disease 
(arthritis) to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between a current disability and 
the inservice disease or injury.  Sheddon v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of 
the matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 54.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

A review of the evidence of record discloses the veteran 
received treatment and evaluation for spinal meningitis while 
in service in 1968.  At the time of separation examination 
from active service in October 1969, it was noted the veteran 
had received treatment for spinal meningitis at age 21, but 
there were no residuals.  Clinical evaluation at that time 
was entirely normal.  It was stated there were no defects or 
diagnoses.  The records were without mention of complaints or 
abnormal findings with regard to the back.

The post service medical records are without documentation of 
back problems for years following service discharge. 

The veteran was accorded a spinal examination by VA in June 
2002.  It was reported that he had been diagnosed with spinal 
meningitis in 1967 while in basic training.  He indicated 
that ever since that time he had had chronic lumbar and 
thoracic pain.  No X-ray studies were available for review.  
The physician indicated that "after discussion with the 
patient in regards to his symptoms, it is my opinion that the 
patient has suffered from chronic lumbar pain since his 
diagnosis of spinal meningitis.  He indicates the pain has 
been present in his thoracolumbar region since this 
diagnosis."  Therefore, X-ray studies and magnetic resonance 
imaging were ordered.  

The post service medical evidence of record includes a report 
of VA brain and spinal cord examination by a VA physician in 
June 2002.  Notation was made of the episode of meningitis in 
service.  The physician indicated the veteran had not had any 
seizures or any clearly identifiable sequelae in the years 
following service discharge.  The physician further indicated 
it was unlikely that the veteran's current symptoms of 
sciatica were related to the spinal meningitis in service.  
The physician believed it was more likely that the symptoms 
were related to the veteran's "physically demanding" jobs 
subsequent to service.  It was noted that if there was a 
potential that the veteran had sustained an injury to the 
back in service, there then could be a connection between the 
back injury and the subsequent development of sciatica, 
however, remote.  However, the physician noted that the 
veteran did not relate to him any history of any back injury 
having been sustained while in service.  

The medical evidence also includes a report of an examination 
in June 2003 by Sjoerd Roggeveen, M.D.  The physician 
indicated that individuals with meningitis might fully 
recover, might survive with residual (neurological) damage, 
or might die from the illness.  He further related that the 
neurological damage in turn might cause muscle weakness, 
which he noted the veteran had.  The physician went on to 
indicate that the veteran reported to him that his back pain 
began in 1967 and that he only did light work for the past 35 
years.  The physician stated this statement was in conflict 
with VA's reference to the veteran having had physically 
demanding jobs in the years following service.  The physician 
stated that "you probably can prove that your back pains 
originated in 1967.  If you can, then the VA's standpoint 
will virtually collapse.  So you need the old records."  The 
physician expressed the belief that the veteran had weakness 
in the right leg and in his opinion this was "probably" due 
to the meningitis the veteran had in service.  He recommended 
the veteran see a neurologist and undergo appropriate 
testing, to include CT scan of the brain, and spinal 
examinations.  

The VA physician who examined the veteran in June 2002 
reviewed the medical records in September 2003.  He noted 
that he was asked to review the medical opinion from the 
aforementioned physician.  For some reason, he indicated the 
opinion was neither in his chart nor in the computer.  
Notation was made that the veteran had undergone 
electromyographic testing in July 2002 and evidence was shown 
of an old left L4/L5 radiculopathy on needle examination.  
Magnetic resonance imaging of the spine in June 2002 showed 
mild degenerative changes in the cervical spine.  At the 
L4/L5 level there was a mild broad-based disc bulging.  At 
the L5/S1 level there was degenerative disc disease with a 
broad-based disc bulge abutting the left S1 nerve roots and 
resulting bilateral neural foraminal stenosis.  The physician 
stated there was no evidence of upper motor neuron symptoms 
such as spasticity, hyperreflexia, or pathological reflexes 
such as Babinski signs.  He stated he would expect these to 
be present if the pain or weakness was secondary to 
meningitis involving the thecal sac.  Rather, he noted that 
the veteran's history as well as the electrophysiology 
studies and his physical examination "are most consistent 
with a radiculopathy that is chronic.  It is noted that there 
is no evidence of arachnoiditis seen on the spinal MRI.  I do 
not think that the patient's [veteran] right leg weakness 
and/or pain is related to his meningitis acquired in the 
service."  

Also of record is a May 2005 statement from the veteran in 
which he indicated he did not go to any doctors during the 
1970's or 1980's.  He related that he waited until his back 
problem became severe before he sought treatment.  He 
submitted statements from co-workers attesting to ongoing 
back problems he had had for the past 10 to 17 years.  He 
also enclosed a statement from his sister, her husband, and 
his parents to the effect that he was told in 1968 that he 
would have back problems the rest of his life.  The veteran 
claimed the fact that he dealt with his back problems and did 
not go to physicians "and complain constantly should not be 
held against me.  I have lived with the pain over the years."  

Another VA physician reviewed the claims folder in July 2005.  
Reference was made to the June 2003 report by Dr. Roggeveen.  
The VA physician indicated he had "thoroughly" reviewed the 
chart.  The physician noted it was the private physician's 
opinion that the veteran should be evaluated by a 
neurologist.  He stated this was done during the VA 
physician's evaluation.  After thorough review of the notes 
from the physicians, it was his opinion that the veteran's 
"current neurological problems are not related to, or cannot 
necessarily be attributable to, meningitis acquired in the 
service...."  He agreed with the VA physician's impression that 
there was no evidence to suggest upper motor neuron symptoms 
including, but not limited to, spasticity, hyperreflexia, or 
pathological reflexes.  He stated that as the VA physician 
explained in 2003, he would also expect one or all of those 
symptoms to be present if the current symptoms were due to 
meningitis involving the thecal sac.  He indicated that 
"additionally, an EMG performed 07/2002 showed evidence of an 
old left L4, L5 radiculopathy which is the more likely 
explanation for the weakness.  Moreover, after review of the 
patient's [veteran] MRI report from 06/02, I find further 
evidence suggesting radiculopathy as a cause for this 
patient's symptoms rather than any type of infectious 
process."  He said that he again agreed with the VA 
physician's opinion that there was no evidence of 
arachnoiditis seen on the magnetic resonance imaging test.  
He concluded that it was his opinion that "I do not think the 
patient's current symptoms of weakness and/or pain is related 
to meningitis acquired in the military service."  

In view of the foregoing, and following its own longitudinal 
review of the evidence of record, the Board finds the 
preponderance of the evidence is against the claims for 
service connection for spondylosis with chronic lumbar pain 
and for residuals of spinal meningitis.  Back problems were 
not first reported for years following service discharge and 
there is no medical opinion of record relating any current 
back problems to the veteran's active service. 

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and cause of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may be considered regarding the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.    

The Board is aware of the opinion from Dr. Roggeveen that 
there was evidence the veteran had residual damage from 
meningitis in service.  However, scrutiny of the record 
reveals Dr. Roggeveen did not conduct any special studies or 
neurological examination.  The VA physician who expressed a 
contrary opinion in July 2005 had access to the entire claims 
folder, including the statement from Dr. Roggeveen and 
various studies that were accomplished to help ascertain a 
clearer picture of the veteran's disability status.  He 
referred to review of the record by another VA physician and 
agreed with him that there was no evidence suggestive of 
upper motor neuron symptoms, symptoms that would be present 
if current symptoms were due to meningitis involving the 
thecal sac.  This physician referred to the special studies, 
including electromyogram testing and magnetic resonance 
imaging testing in 2002 that showed evidence suggestive of 
radiculopathy as a cause for the veteran's symptoms rather 
then any type of infectious process such as spinal 
meningitis.  

The Board accords more probative value to the opinions of the 
VA physicians since they had access to review of the entire 
claims folder.  Further, they cited to specific history and 
clinical findings particular to the veteran.  Also, as the 
record indicates, the medical records for many years 
following service are negative for complaints or findings of 
any residual of spinal meningitis, including back problems.  
The veteran has indicated that he learned to deal with his 
back problems over the years and acknowledges that he did not 
go to doctors for many years following service discharge.  
However, statements from him and relatives like him who are 
without medical training, are not competent to comment on 
medical matters such as diagnosis or radiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  (Medical 
diagnosis and causation involve medical questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinion).  Hence, any lay assertions from the veteran or 
others have no probative value.  

In essence, the Board finds the statements from the VA 
physicians to be more probative than those of the private 
physician, in light of the fact that they had access to the 
entire claims folder and they had access to the results of 
neurological testing accorded the veteran which the private 
physician did not.  Therefore, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for spondylosis with chronic lumbar pain 
and for residuals of spinal meningitis.  

ORDER

Service connection for spondylosis with lumbar pain is 
denied.

Service connection for residuals of spinal meningitis is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


